Citation Nr: 1542579	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-25 527	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE


Entitlement to an increased rating for residuals of a right hand laceration, evaluated as 20 percent disabling prior to November 27, 2012, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the Veteran's claims file currently resides with the RO at Togus, Maine.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from May 1982 to December 1986.

2.	On June 27, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that his appeal had been satisfied in full.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a June 2013 statement, the appellant remarked that his appeal had been satisfied in full.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
BRADLEY W. HENNINGS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


